DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application. Claims 1, 3, 6-8, 11, 13, 15, 17 and 19-20 have been amended. No claims have been added or canceled.
 
Response to Arguments
Applicant's arguments filed on Apr 21, 2022 have been fully considered but they are not persuasive.
The applicant alleged that the combination of Diefenbaugh et al (US 2013/0007483 A1), Li (US 20140082251 A1), Watkins et al (US20110106981A1) and Cooper et al (US20140223216A1) fails to teach or suggest “wherein the local link controller is configured to: initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval” in claim 1.
In response, the Examiner respectfully disagrees because Cooper’216 teaches: “In some embodiments, main memory 520 is used to store a link power management engine. In some embodiments, to support intelligent link management, the link power management engine stores information about at least one of the following: the link state, buffering, the controller or device state, or a history of transactions” (par 0045). If combining with fig. 1A and 5, link power management engine stored in main memory obviously is not part of peripheral device. Especially “In some embodiments, the policy illustrated in FIG. 2 may be enhanced whereby the link PM (power management) engine (which may be owned by the device, and may be implemented in hardware, software, or a combination of hardware and software)” (par 0034) cited by applicant is just some embodiments, it doesn’t deny other implementation in other embodiments (plus owned by the device is not necessarily implemented inside the peripheral device). When link power management engine stores information about controller state (par 0045), it’s implied it’s implemented as part of controller. From overall description, it’s just design implementation choice on where the policy engine could located. 
Cooper’216 further teaches: “In some embodiments, the link power management engine may begin by monitoring a link of a device for a transaction. When a transaction is pending, the engine may transition the link to an active state. If there is no transaction pending and the device is idle for some duration of time, such as, but not limited to, about 7 μs, the engine may then transition the link to a standby state” (par 0039). Combining paragraph 0034, 0039 and 0045, Cooper’216 teaches: “wherein the local link controller is configured to: initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval”. Here local link controller can be equated to link power management engine implemented on controller logic (and not on peripheral device), active state can be equated to “first operational state that enables transmitting data on the given link” while standby state can be equated to “second operational state that disables transmitting data on the given link”. 
In view of that, the Examiner respectfully submits that Diefenbaugh’483 teaches the claim limitations as embodied in claim 1. And the same conclusion applies to claims 8 and 15 that cites similar claim limitation. 

Besides, as note indicated in previous office action: “Note, The examiner respectfully submits that Diefenbaugh’483 still teaches the amended claim limitations as embodied in claim 1 as indicated by paragraph 0036-0038, 0039-0043 and 0051-0052. And the same conclusion applies to claims 8 and 15 that cites similar claim limitation. But to speedup prosecution, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument”.

Examiner has made a new ground of rejection to address the newly added claim limitations on amended Claims 3, 11 and 17. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 6, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh et al (US 2013/0007483 A1) in view of Li (US 20140082251 A1) and further in view of Watkins et al (US20110106981A1) and Cooper et al (US20140223216A1). 

Regarding claim 1 (Currently Amended), Diefenbaugh’483 discloses a system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) for providing local control of a link state(see, link state fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the system comprising:
a central host controller including a processor (see, processing core(s) and the Root Complex, paragraphs 0018-0019) configured to execute instructions which cause transactions to be conveyed to one or more devices over one or more links (see, processing core(s) execute instructions from cache or memory to control transactions to chipset including PCI Express interfaces, fig. 1, paragraph 0069, 0071, 0073); 
 	a communication fabric to transfer data between a plurality of components (see, Root Complex 120 is coupled with a bus 140, and a memory 130 and supports three Root Ports 142, 144 and 146, par 0018); and 
a local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) comprising the one or more links (see, PCIe communication links, fig.1, paragraph 0018) configured to communicate with the one or more devices (see, link Power Management (PM) control logic of the host to communicate with PCIe endpoint devices via communication links, fig.1, par 0018 and 0025), wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) is configured to:  
communicate with the central host controller via the communication fabric (see, Root Complex 120 generates transaction requests on behalf of the processor core(s) 110 and supports multiple root ports, platform could enable the low power idle link states in the upstream port and the endpoint device par 0019 and 0039. Noted: processing core configures upstream port and endpoint through root complex); 
communicate with the one or more devices via the one or more links (see, root Ports 142, 144 and 146 are coupled with the PCIe endpoint devices 1-3 160, 162 and 164 respectively via the PCIe communication links 152, 154, and 156, par 0018); 
monitor an activity level of each link of the one or more links (see, Upstream ports sample the CLKREQ# signal to determine whether it’s de-asserted or inactive, paragraph 0050,0053, 0064); and 
change an operational state of a given link, without communication with the central host controller regarding said change in operational state (See, with activity detection circuit and exit detect circuitry, upstream ports sample the CLKREQ# signal. When it determines that the CLKREQ# signal is de-asserted or inactive, upstream ports enter the L1.OFF link state; if upstream ports needs to exit the L1.OFF state, it asserts its respective CLKREQ# signal; if upstream port is initiating an exit from the L1.OFF link state, it drives the CLKREQ# signal until the link enters the recovery link state; upstream ports wait for a minimum time of Tpowerup before powering up their PHYs and actively driving their link interface. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064), responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream port samples the CLKREQ# signal and enter the L1.OFF link state when it determines that the CLKREQ# signal is de-asserted/inactive, it will power gate PHY circuitry after waiting for a minimum Tpoweroff time; upstream port exits from their L1.OFF link state and enters the L1 link state when it determines that the bidirectional CLKREQ# signal has been asserted after sampling the CLKREQ# signal, it will power up their PHYs and actively driving their link interface after waiting for a minimum time of Tpowerup. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: 
configurable communication fabric; 
monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval; and
initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Li’251 into that of Diefenbaugh’483. The motivation would have been to manage link energy through adjusting rate and bit width of link (par 0045).
	The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitations but fails to explicitly teach: 
configurable communication fabric.
initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

	However Watkins’981 from the same field of endeavor (see, fig. 2, PCI Express fabric topology 20 comprises a root complex 21, multiple endpoints 25, a switch 27, and a PCI Express to PCI Bridge 28 and all interconnected via PCI Express Links, par 0049) discloses: configurable communication fabric (see, root complex as PCI Express fabric supports multiple PCI Express Ports can be configured using PCI compatible configuration mechanism or PCI Express enhanced configuration mechanism including configuration space, par 0049-0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Watkins’981 into that of Diefenbaugh’483 modified by Li’251. The motivation would have been to increase the size of available configuration space and to optimize access mechanisms (par 0054).
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link (see, link of active state, claim 1) and a second operational state that disables transmitting data on the given link (see, link of idle state, claim 1), without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (see, link power management logic cause the link to transition from the active state to the first idle state in response to expiration of the first inactivity timer, and memory or logic to store the link power management engine outside of processor, abstract, claim 1 and par 0045. Noted, fig. 5, link power management engine own by the device which located outside of processor,  abstract, claim 1, par 0032, 0034 and 0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).


Regarding claim 2 (Previously Presented), Diefenbaugh’483 discloses the system as recited in claim 1 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link from a first operational state to a second, operational state without communication with the central host controller (Note, Detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: Note: it implies no communication the processing core(s)), the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025)  is configured to change at least one of an operating frequency of the given link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state(see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031 ).


Regarding claim 4 (Original), Diefenbaugh’483 discloses the system(see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link (see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the local link controller(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the host,  paragraph 0018, 0025) is configured to.
The combination of Diefenbaugh’483, Watkins’981 and Cooper’216 discloses all the claim limitations but fails to explicitly teach: change a lane width of the given link.
However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: change a lane width of the given link (see, Adjust bit width of the link according to dynamically changed traffic in the PCI express link, par 0029-0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Li’251 into that of Diefenbaugh’483 modified by Watkins’981 and Cooper’216. The motivation would have been to save power consumption of the link (par 0035).

Regarding claim 6 (Currently Amended), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 5, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises.
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitation but fails to explicitly teach: wherein the local link controller further comprises a plurality of voting registers, one for each port managed by the local link controller, wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: wherein the local link controller (see, fig. 6, link power management engine stores link state of multiple PCIe links to support state transaction, Link policy is based on current device state, par 0037, 0039 and 0049) further comprises a plurality of voting registers (see, link state for given endpoint link of multiple links stored in link power management engine such as memory or logic, abstract, par 0018, 0039 and 0045), one for each port managed by the local link controller (see, power management is considered for each given endpoint link, par 0018), wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled (Note, Link policy is based on current device state instead of blindly entering link states if a transaction request has not been processed within some period of time, par 0037. Noted, fig. 5, dynamically transition to standby state L0s or idle state L1 is based on current device state (par 0034 and 0041) and fig. 6 shows PCIe links 608-610 to PCIe endpoints 612-614 (par 0049), power management is considered for each given endpoint link (par 0018), therefore it corresponding to “indicate whether a corresponding port is able to be disabled”).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).

Regarding claim 15 (Currently Amended), Diefenbaugh’483 discloses an apparatus (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) comprising: 
one or more links (see, PCIe communication links, fig.1, paragraph 0018); 
an interface coupled to a communication fabric (see, Root Complex 120 is coupled with a bus 140, and a memory 130 and supports three Root Ports 142, 144 and 146, par 0018);
one or more local clock units comprising circuitry (Fig.2, reference Clock (CLK) source including PLL, paragraph 0025-0028) configured to generate and convey a local clock signal (Fig.2, reference clock signal, paragraph 0026) to one or more ports associated with the one or more links(see, fig 1-2, Root Ports are coupled with the PCIe endpoint devices respectively via the PCIe communication links, paragraph 0018-0020); and 
a control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the upstream port,  paragraph 0018, 0024-0025); 
wherein the control unit comprises circuitry ( see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port with necessary circuitry,  paragraph 0018, 0024-0025, and 0027) configured to: 
communicate with a host controller via the communication fabric; 5 / 12Application Serial No. 16/118,848 - Filed August 31, 2018 
monitor an activity level of each link of the one or more links (see, upstream and downstream ports sample the CLKREQ# signal and when it determines that the CLKREQ# signal is de-asserted or inactive, the upstream and downstream ports enter the L1.OFF link state or L1.SNOOZ link state, paragraph 0050,0053, 0064); and 
change an operational state of a given link, without communication with the central host controller regarding said change in operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream ports sample the CLKREQ# signal. When it determines that the CLKREQ# signal is de-asserted or inactive, upstream ports enter the L1.OFF link state; if upstream ports needs to exit the L1.OFF state, it asserts its respective CLKREQ# signal; if upstream port is initiating an exit from the L1.OFF link state, it drives the CLKREQ# signal until the link enters the recovery link state; upstream ports wait for a minimum time of Tpowerup before powering up their PHYs and actively driving their link interface. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: 
an interface configured to be coupled to a communication fabric;
monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval; and
initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Li’251 into that of Diefenbaugh’483. The motivation would have been to manage link energy through adjusting rate and bit width of link (paragraph 0045).
The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitations but fails to explicitly teach:
 an interface configured to be coupled to a communication fabric;
initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

	However Watkins’981 from the same field of endeavor (see, fig. 2, PCI Express fabric topology 20 comprises a root complex 21, multiple endpoints 25, a switch 27, and a PCI Express to PCI Bridge 28 and all interconnected via PCI Express Links, par 0049) discloses: an interface configured to be coupled to a communication fabric (see, root complex as PCI Express fabric supports multiple PCI Express Ports can be configured using PCI compatible configuration mechanism or PCI Express enhanced configuration mechanism including configuration space, par 0049-0050, 0054).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Watkins’981 into that of Diefenbaugh’483 modified by Li’251. The motivation would have been to increase the size of available configuration space and to optimize access mechanisms (par 0054).
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses:
initiate a change of an operational state of a given link between a first operational state that enables transmitting data on the given link (see, link of active state, claim 1) and a second operational state that disables transmitting data on the given link (see, link of idle state, claim 1), without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (see, link power management logic cause the link to transition from the active state to the first idle state in response to expiration of the first inactivity timer, and memory or logic to store the link power management engine outside of processor, abstract, claim 1 and par 0045. Noted, fig. 5, link power management engine own by the device which located outside of processor,  abstract, claim 1, par 0032, 0034 and 0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).

Regarding claim 16 (Previously Presented), Diefenbaugh’483 discloses the apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link from a first operational state to a second operational state without communication with the central host controller (see, detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: it implies no communication with the processing core(s)), the control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port,  paragraph 0018, 0024-0025) is configured to change at least one of an operating frequency of the give link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state (see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031).

Regarding claim 18 (Original), Diefenbaugh’483 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein to change the operational state of the given link(see, transition of the link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18), the control unit(see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the upstream port,  paragraph 0018, 0024-0025) is configured to. 
The combination of Diefenbaugh’483, Watkins’981 and Cooper’216 discloses all the claim limitations but fails to explicitly teach: change a lane width of the given link.
However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses: change a lane width of the given link (see, Adjust bit width of the link according to dynamically changed traffic in the PCI express link, par 0029-0030).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Li’251 into that of Diefenbaugh’483 modified by Watkins’981 and Cooper’216. The motivation would have been to save power consumption of the link (par 0035).


Regarding claim 19 (Currently Amended), Diefenbaugh’483 modified by Li’251 and Watkins’981 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), wherein the apparatus further comprises. 
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitations but fails to explicitly teach: a plurality of voting registers, one for each port managed by the control unit, wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: a plurality of voting registers (see, link state for given endpoint link of multiple ports stored in link power management engine such as memory or logic, abstract, par 0018, 0039, 0045 and 0049), one for each port managed by the control unit (see, power management is considered for each given endpoint link, par 0018), wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled (Note, Link policy is based on current device state instead of blindly entering link states if a transaction request has not been processed within some period of time, par 0037. Noted, fig. 5, dynamically transition to standby state L0s or idle state L1 is based on current device state (par 0034 and 0041) and fig. 6 shows PCIe links 608-610 to PCIe endpoints 612-614 (par 0049), power management is considered for each given endpoint link (par 0018), therefore it corresponding to “indicate whether a corresponding port is able to be disabled”).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251, and further in view of Watkins’981 and Cooper’216 as applied to claims 1 and 15 above, and further in view of  Shah et al (US20180191523A1, Priority Date: Dec 29, 2016).

Regarding claim 3 (Currently Amended), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 1.
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Cooper’216 discloses all the claim limitation but fails to explicitly teach: wherein the local link controller is configured to initiate the change of the operational state of the given link, responsive to further detecting capabilities of a given device of the one or more devices on another side of the given link comprising at least an indication of a low-power state of the given device.

However Shah’523 from the same field of endeavor (see, Fig 1, fabric composed of point-to-point Links that interconnect a set of components in system 100 includes processor 105 and system memory 110 coupled to controller hub 115, par 0027) discloses: wherein the local link controller (see, fig. 1-2, controller hub 115 such as root complex, or root controller, par 0029) is configured to initiate the change of the operational state of the given link (see, transmitting device can attempt to enter a particular state, par 0119), responsive to further detecting capabilities (see, training sequence in Detect supersequence can be used for key initialization parameters such as lane numbers, par 0091 and 0097) of a given device of the one or more devices on another side of the given link comprising at least an indication (see, receiving and validation of a particular supersequence of exit the L1 or other low power state using handshake between transmitter and receiver, par 0093, 0119) of a low-power state of the given device (see, receiving and validation of a particular supersequence by transmitter and receiver on the link serve as a handshake to acknowledge a state or condition communicated through the supersequence such as key initialization parameters, transmitting device can attempt to exit the L1 or other low power state via handshake of detect supersequence, par 0091, 0093, 0097, 0119).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Shah’523 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981 and Cooper’216. The motivation would have been to provide energy conservation, energy efficiency and processing efficiency (par 0024).

Regarding claim 17 (Currently Amended), Diefenbaugh’483 discloses an apparatus as recited in claim 15 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032).
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Cooper’216 discloses all the claim limitation but fails to explicitly teach: wherein the local link controller is configured to initiate the change of the operational state of the given link, responsive to further detecting capabilities of a given device of the one or more devices on another side of the given link comprising at least an indication of a low-power state of the given device.

However Shah’523 from the same field of endeavor (see, Fig 1, fabric composed of point-to-point Links that interconnect a set of components in system 100 includes processor 105 and system memory 110 coupled to controller hub 115, par 0027) discloses: wherein the local link controller (see, fig. 1-2, controller hub 115 such as root complex, or root controller, par 0029) is configured to initiate the change of the operational state of the given link (see, transmitting device can attempt to enter a particular state, par 0119), responsive to further detecting capabilities (see, training sequence in Detect supersequence can be used for key initialization parameters such as lane numbers, par 0091 and 0097) of a given device of the one or more devices on another side of the given link comprising at least an indication (see, receiving and validation of a particular supersequence of exit the L1 or other low power state using handshake between transmitter and receiver, par 0093, 0119) of a low-power state of the given device (see, receiving and validation of a particular supersequence by transmitter and receiver on the link serve as a handshake to acknowledge a state or condition communicated through the supersequence such as key initialization parameters, transmitting device can attempt to exit the L1 or other low power state via handshake of detect supersequence, par 0091, 0093, 0097, 0119).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus to as taught by Shah’523 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981 and Cooper’216. The motivation would have been to provide energy conservation, energy efficiency and processing efficiency (par 0024).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251, and further in view of  Watkins’981 and Cooper’216 as applied to claim 1above, and further in view of Klacar et al (US 20170269675 A1, Priority Date of Mar 15, 2016).

Regarding claim 5 (Previously Presented), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 1, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises one or more local clock units(see, Fig.2, reference Clock (CLK) source 224, paragraph 0025-0028), wherein each local clock unit comprises circuitry (see, Fig.2, reference Clock (CLK) source including PLL, paragraph 0025-0028). 
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Cooper’216 discloses all the claim limitation but fails to explicitly teach: the system further comprising a reference clock unit comprises circuitry configured to provide a reference block signal to the local link controller, and wherein each local clock unit configured to: generate a local clock signal based on the reference clock signal; and convey the local clock signal to one or more ports associated with the one or more links.

        However Klacar’675 from the same field of endeavor (see, Fig 8, Via bus, processor works with the modules or circuits and the computer-readable storage medium and PCIe Interface which adapted to communicate over a plurality of interconnects or wires of a PCIe link, paragraph 0072) discloses: the system further comprising a reference clock unit comprising circuitry (see, Fig.8, timer module/Circuit, paragraph 0074-0077) configured 25to provide a reference clock signal (see, Fig 8, timer modules or circuits which may be adapted to signal when an entry latency period has elapsed after determining that the PCIe link has entered the idle state, it provide signal to other control part of the system such as power management module or circuit, the PCIe link monitoring and management modules or circuits, and computer-readable storage medium, paragraph 0074) to the local link controller(see, Fig 8, power management module or circuit, the PCIe link monitoring and management modules or circuits, together with computer-readable storage medium, paragraph 0074), and wherein each local clock unit configured to: 
generate a local clock signal based on the reference clock signal(see, disabling or gating or slow down the frequency of a clock signal used by one or more circuits of the PCIe interface, paragraph 0069, 0077, claim 8, 17, 26); and 
convey the local clock signal to one or more ports associated with the one or more links(see, clock signal used by one or more circuits of the PCIe interface, paragraph 0077).  
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Klacar’675 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981 and Cooper’216. The motivation would have been to provide timing control over the power management (par 0074). 


Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of Watkins’981 and Cooper’216 as applied to claim 6 and 19 above, and further in view of Fry et al (US 6496938 B1).

Regarding claim 7 (Currently Amended), Diefenbaugh’483 discloses the system (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032) as recited in claim 6, wherein the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the host,  paragraph 0018, 0025) further comprises. wherein the local link controller is configured to. 
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitation but fails to explicitly teach:
logic to maintain a mapping between ports and local clock units, wherein the local link controller is configured to: 
periodically poll the plurality of voting registers; 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: periodically poll the plurality of voting registers (see, fig.3, determine whether each of the link of multiple links has been idle for a particular time period when each M-PHY corresponding for one link, par 0032, 0045. Noted, determine idle status of each link can be equated to poll the voting register). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Cooper’216 discloses all the claim limitation but fails to explicitly teach:
logic to maintain a mapping between ports and local clock units, wherein the local link controller is configured to: 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled.

However Fry’938 from the same field of endeavor (see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
logic to maintain a mapping between ports and local clock units (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4),
identify a plurality of ports receiving a clock signal from a given local clock unit (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4. Noted: PCI devices could be any of a variety of PCI bus-compatible devices including PCMCIA card bus controller Mini-PCI device (e.g., a modem or NIC on the bus), Col. 7 line 24-32); 
 disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled (see, Fig.3, CRL2 40 individually disconnects clock for each idled PCI device of multiple PCI devices, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, abstract, Col. 7 line 51- Col. 8 line 10); and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled (see, Fig.3, CRL2 indicates that the PCI CLK signal 26 from the PCI clock generator 25 can be stopped only when all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 8 line 1-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Fry’938 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981 and Cooper’216. The motivation would have been to reduce power consumption by individually controlling the PCI CLK signal 26 to each of the PCI devices 23 (Col. 9 line 5-7). 

Regarding claim 20 (Currently Amended), Diefenbaugh’483 discloses an apparatus as recited in claim 19 (see, fig.1-2, processing core(s) coupled to a Root Complex which connected to Root Ports(RP) via bus, paragraph 0017-0032), further comprising circuitry (see, fig. 1-2, fig. 8, link Power Management (PM) control logic of the upstream port implemented by hardware,  paragraph 0018, 0024-0025, 0075) to, wherein the circuitry is configured to. 
The combination of Diefenbaugh’483, Li’251 and Watkins’981 discloses all the claim limitation but fails to explicitly teach:
maintain a mapping between ports and local clock units, 
periodically poll the plurality of voting registers; 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: periodically poll the plurality of voting registers (see, fig.3, determine whether each of the link of multiple links has been idle for a particular time period when each M-PHY corresponding for one link, par 0032, 0045. Noted, determine idle status of each link can be equated to poll the voting register). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).
The combination of Diefenbaugh’483, Li’251, Watkins’981 and Cooper’216 discloses all the claim limitation but fails to explicitly teach:
maintain a mapping between ports and local clock units, 
identify a plurality of ports receiving a clock signal from a given local clock unit; 
disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled; and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled.

However Fry’938 from the same field of endeavor (see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
maintain a mapping between ports and local clock units (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4), 
identify a plurality of ports receiving a clock signal from a given local clock unit (see, Fig.3, clock control architecture 10′ uses the CLKRUN# signal 28 to control the clock of each PCI device 23 individually, CRL2 decodes addresses and recognize which addresses are decoded by which PCI device, control enable to the PCI device according to configuration cycles for each of the PCI devices, CRL2 disconnect the PCI CLK for specific PCI device with PCI CLKRUN# protocol according to response to CLKRUN# signal, Col. 7 line 14-32, Col. 7 line 51-Col. 8 line 10, Col. 8 line 60- Col.9 line 4. Noted: PCI devices could be any of a variety of PCI bus-compatible devices including PCMCIA card bus controller Mini-PCI device (e.g., a modem or NIC on the bus), Col. 7 line 24-32); 
disable the given local clock unit, in response to determining two or more voting registers of the plurality of voting registers corresponding to the plurality of ports all indicate a corresponding port may be disabled (see, Fig.3, CRL2 40 individually disconnects clock for each idled PCI device of multiple PCI devices, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, abstract, Col. 7 line 51- Col. 8 line 10); and 
prevent disabling of the given local clock unit, when at least one of the two or more voting registers indicates a corresponding port may not be disabled (see, Fig.3, CRL2 indicates that the PCI CLK signal 26 from the PCI clock generator 25 can be stopped only when all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 8 line 1-10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Fry’938 into the system of Diefenbaugh’483 modified by Li’251, Watkins’981 and Cooper’216. The motivation would have been to reduce power consumption by individually controlling the PCI CLK signal 26 to each of the PCI devices 23 (Col. 9 line 5-7).

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251, and further in view of Cooper’216. 

        Regarding claim 8 (Currently Amended), Diefenbaugh’483 discloses a method (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052) comprising: 
executing instructions, by a central host controller, which cause transactions to be conveyed via a communication fabric to one or more devices over one or more links (see, processing core(s) execute instructions from cache or memory to control transactions to chipset including PCI Express interfaces via root complex 120, Root Complex 120 is coupled with a bus 140 and a memory 130 to support three Root Ports 142, 144 and 146, par 0018, 0069, 0071, 0073); 
monitoring, by a local link controller, an activity level of each link of one or more links (see, link Power Management (PM) control logic of Upstream ports sample the CLKREQ# signal to determine whether it’s de-asserted or inactive, paragraph 0050,0053, 0064); 
and  changing,  4/15by the local link controller (see, fig. 1-2, fig. 8, link Power Management (PM) control logic 222 of the host,  paragraph 0018, 0025), an operational state of a given link without communication with the central host controller regarding said change in operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (See, with activity detection circuit and exit detect circuitry, upstream port samples the CLKREQ# signal and enter the L1.OFF link state when it determines that the CLKREQ# signal is de-asserted/inactive, it will power gate PHY circuitry after waiting for a minimum Tpoweroff time; upstream port exits from their L1.OFF link state and enters the L1 link state when it determines that the bidirectional CLKREQ# signal has been asserted after sampling the CLKREQ# signal, it will power up their PHYs and actively driving their link interface after waiting for a minimum time of Tpowerup 472. Noted: the determination of a change in the state of link is done without the involvement of the core processor(s), paragraph 0050-0053, 0064).
Diefenbaugh’483 discloses all the claim limitations but fails to explicitly teach: 
monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval; and
initiating, by the local link controller, a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Li’251 from the same field of endeavor (see, fig. 7, multiple data sending devices based on a PCI express link in PCI express system, paragraph 0086) discloses monitor an activity level of each link of the one or more links by monitoring a number of transactions traversing each link during a time interval (see, PCI express device monitors activity of PCI express link by obtaining the number of count of packets sent and received through the link within unit time and determine link state accordingly, paragraph 0046, 0053-0054, 0086, claim 19).
	In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Li’251 into that of Diefenbaugh’483. The motivation would have been to manage link energy through adjusting rate and bit width of link (par 0045).
The combination of Diefenbaugh’483 and Li’251 discloses all the claim limitations but fails to explicitly teach: initiating, by the local link controller, a change of an operational state of a given link between a first operational state that enables transmitting data on the given link and a second operational state that disables transmitting data on the given link, without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: initiating, by the local link controller (see, fig. 5, link power management engine own by the device,  abstract, claim 1, par 0032, 0034 and 0045), a change of an operational state of a given link between a first operational state that enables transmitting data on the given link (see, link of active state, claim 1) and a second operational state that disables transmitting data on the given link (see, link of idle state, claim 1), without communication with the central host controller regarding said change of the operational state, responsive to detecting a change in the activity level of the given link over a recent time interval (see, link power management logic cause the link to transition from the active state to the first idle state in response to expiration of the first inactivity timer, and memory or logic to store the link power management engine outside of processor, abstract, claim 1 and par 0045. Noted, fig. 5, link power management engine own by the device which located outside of processor,  abstract, claim 1, par 0032, 0034 and 0045).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Watkins’981. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).

Regarding claim 9 (Previously Presented), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052), wherein changing the operational state of the given link (see, link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18) from a first operational state to a second operational state without communication with the central host controller (see, Detect and enable the low power idle link states in upstream port and endpoint device via local configuration register or boot strapping, dynamically switch low power idle states, paragraph 0035, 0039. Note: it implies no communication the processing core(s)), comprises changing at least one of an operating frequency of the given link and a voltage supplied to the given link enabled in each of the first operational state and the second operational state (see, each of the host and its coupled endpoint(s) could disabling of their high speed link circuitry during low power idle link state(s) which including power gating of the voltage input(s), shutting off the input clock(s) and any other technique to reduce the power consumption, paragraphs 0015, 0027-0031).
      
Regarding claim 10 (Original), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052), wherein changing the operational state of the given link(see, link state, fig.3, paragraphs 0006-00010, 0028-0031, claim 1-8,10-11,14-18) comprises changing a number of active ports of the given link(Note: each of the root ports supports low power idle link state that allows disabling of their corresponding parts including high speed circuitry, the PLL(s) in the reference CLK source, TX circuit and RX circuit, the active ports becomes inactive once it enters low power idle link state, paragraphs 0015-0016, 0020, 0028-0030,0033, 0035,0038).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251, and further in view of Cooper’216 as applied to claim 8 above, and further in view of  Shah et al (US20180191523A1, Priority Date: Dec 29, 2016).

Regarding claim 11 (Currently Amended), Diefenbaugh’483 discloses the method in claim 8 (see, method and apparatus  for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021,0035, 0052).
The combination of Diefenbaugh’483, Li’251 and Cooper’216 discloses all the claim limitation but fails to explicitly teach: further comprising changing the operational state of the given link, responsive to further detecting capabilities of a given device of the one or more devices on another side of the given link comprising at least an indication of a low-power state of the given device.

However Shah’523 from the same field of endeavor (see, Fig 1, fabric composed of point-to-point Links that interconnect a set of components in system 100 includes processor 105 and system memory 110 coupled to controller hub 115, par 0027) discloses: further comprising changing the operational state of the given link (see, transmitting device can attempt to enter a particular state, par 0119), responsive to further detecting capabilities (see, training sequence in Detect supersequence can be used for key initialization parameters such as lane numbers, par 0091 and 0097) of a given device of the one or more devices on another side of the given link comprising at least an indication (see, receiving and validation of a particular supersequence of exit the L1 or other low power state using handshake between transmitter and receiver, par 0093, 0119) of a low-power state of the given device (see, receiving and validation of a particular supersequence by transmitter and receiver on the link serve as a handshake to acknowledge a state or condition communicated through the supersequence such as key initialization parameters, transmitting device can attempt to exit the L1 or other low power state via handshake of detect supersequence, par 0091, 0093, 0097, 0119).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method to as taught by Shah’523 into the system of Diefenbaugh’483 modified by Li’251 and Cooper’216. The motivation would have been to provide energy conservation, energy efficiency and processing efficiency (par 0024).


Claims 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251, and further in view of Cooper’216 as applied to claim 8 above, and further in view of Klacar’675.

        Regarding claim 12 (Previously Presented), Diefenbaugh’483 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 8.
        The combination of Diefenbaugh’483, Li’251 and Cooper’216 discloses all the claim limitation but fails to explicitly teach: 
generating, by a local clock unit, a local clock signal based on a received reference clock signal; and 
conveying, by the local clock unit, the local clock signal to one or more ports associated with the one or more links.
        	However Klacar’675 from the same field of endeavor (see, Fig 8, Via bus 802, processor 802 works with the modules or circuits 804, 806 and 808 and the computer-readable storage medium 818 and PCIe Interface 812 which adapted to communicate over a plurality of interconnects or wires of a PCIe link 814, paragraph 0072) discloses: 
generating, by a local clock unit, a local clock signal based on a received reference clock signal(see, disabling or gating or slow down the frequency of a clock signal used by one or more circuits of the PCIe interface, paragraph 0069, 0077, claim 8, 17, 26); and 
conveying, by the local clock unit, the local clock signal to one or more ports associated with the one or more links (see, clock signal used by one or more circuits of the PCIe interface, paragraph 0077).
        In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method to as taught by Klacar’675 into that of Diefenbaugh’483 modified by Li’251 and Cooper’216. The motivation would have been to provide timing control over the power management (see, par 0074). 

Regarding claim 13 (Currently Amended), Diefenbaugh’483 modified by Li’251 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 12, further comprising.
The combination of Diefenbaugh’483, Li’251 and Klacar’675 discloses all the claim limitation but fails to explicitly teach: maintaining a plurality of voting registers, one for each port managed by the local link controller, wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled.

However Cooper’216 from the same field of endeavor (see, fig. 1 and 6, system including IO controller 106 and device(s) communicates via PCIe links, par 0022-0023) discloses: maintaining a plurality of voting registers (see, link state for given endpoint link of multiple ports stored in link power management engine such as memory or logic, abstract, par 0018, 0039, 0045 and 0049), one for each port managed by the local link controller (see, power management is considered for each given endpoint link, par 0018), wherein each of the plurality of voting registers indicates whether a corresponding port is able to be disabled (Note, Link policy is based on current device state instead of blindly entering link states if a transaction request has not been processed within some period of time, par 0037. Noted, fig. 5, dynamically transition to standby state L0s or idle state L1 is based on current device state (par 0034 and 0041) and fig. 6 shows PCIe links 608-610 to PCIe endpoints 612-614 (par 0049), power management is considered for each given endpoint link (par 0018), therefore it corresponding to “indicate whether a corresponding port is able to be disabled”).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Cooper’216 into that of Diefenbaugh’483 modified by Li’251 and Klacar’675. The motivation would have been to avoid link state thrash due to small duty cycle on the PCIe link (par 0034).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diefenbaugh’483 in view of Li’251 and further in view of Cooper’216 and Klacar’675 as applied to claim 13 above, and further in view of Fry’938.

Regarding claim 14 (Previously Presented), Diefenbaugh’483 modified by Li’251, Cooper’216 and Klacar’675 discloses the method (see, method and apparatus for monitoring of link state/power states and disabling of high speed circuitry, paragraphs 0015, 0020-0021, 0035, 0052) as recited in claim 13, further comprising.
The combination of Diefenbaugh’483, Li’251, Cooper’216 and Klacar’675 discloses all the claim limitation but fails to explicitly teach: monitoring a plurality of local clock units of the local link controller; and 
disabling a reference clock unit that is a clock source for the plurality of local clock units, in response to determining all of the plurality of local clock units are disabled.

However Fry’938 from the same field of endeavor (see, Fig 2-3, computer system 100 comprises PCI/ISA South Bridge 124 includes enhanced power management by coupling to PCI clock generator and additional clock control circuitry, Col.5 line 26-Col.6 line 5) discloses: 
monitoring a plurality of local clock units of the local link controller (see, CRL2 40 deasserts each individual copy of the CLKRUN# signal 28 to the PCI devices 23 responsive to the South Bridge 24 deasserting the CLKRUN# signal 28, only disconnect that device's PCI CLK signal 26 after individual PCI device doesn’t indicate that it is active, Col. 7 line 51- Col. 8 line 10. Noted: each PCI device using response to individual copy of the CLKRUN# signal 28 (i.e., CLKRUN# 28A, 28B, or 28C) to indicate that it is active and thus indicates status of local clock); and 
disabling a reference clock unit that is a clock source for the plurality of local clock units, in response to determining all of the plurality of local clock units are disabled (see, Fig.3, CRL2 40 disconnects clock for each idled PCI device, and indicates the PCI CLK signal 26 from the PCI clock generator 25 can be stopped once all of the PCI devices 23 are in the low-power state with each PCI CLK signal 26 removed, Col. 7 line 51- Col. 8 line 10).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system to as taught by Fry’938 into the system of Diefenbaugh’483 modified by Li’251, Cooper’216 and Klacar’675. The motivation would have been to reduce power consumption by individually controlling the PCI CLK signal 26 to each of the PCI devices 23 (Col. 9 line 5-7). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473